Title: From George Washington to Robert Cary & Company, 21 July 1766
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 21st July 1766.

In a Letter of the 28th Ulto (accompanying my Invoices of the 23d preeceeding) I desired 6 Corn & 6 grass Scythes might be sent me (as also 6 Turners Chissels) since which having occasion to make use of the Scythes which came in last year I find such manifest disadvantages from having them, some of one length some of another, some crooked, & some strait, that I now beg the favour of you, instead of the above 12, to send me 2 dozn exactly agreeable to the Inclosed Memm which I send for the Tradesman’s direction, & to prevent mistakes.
Inclosd you have Invoices of Goods wanting for our Plantations on York River, which please to forward as early as possible especially the Seins which will be wanted by the first of March. The Hilling Hoes recd this year are nearly as bad (Mr Valentine writes me) as those we were obligd to return last year & nothing but necessity can now justifie his keeping of them—I hope this will not be the case again.
Your favour of the 27 of March, now before me, Accts for the £4.4.10 which I coud not before understand—The Shoes mentioned by Mr Didsbury is right I beleive—so far as the sending of them—but it was certainly wrong to contrive a dble quantity & of such kinds as coud by no means answer the Intention—they are still upon hand & cannot be sold, however I do not dispute the payment.

I coud wish to hear that our Tobacco’s were all sold & at a good price as I think we do not often get by keeping it too long.
The Repeal of the Stamp Act, to whatsoever causes owing, ought much to be rejoiced at, for had the Parliament of Great Britain resolvd upon enforcing it the consequences I conceive woud have been more direful than is generally apprehended both to the Mother Country & her Colonies—All therefore who were Instrumental in procuring the Repeal are entitled to the Thanks of every British Subject & have mine cordially. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

